Citation Nr: 1434464	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969, to include combat service in the Republic of Vietnam (Vietnam).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In a February 2011 substantive appeal (Form 9), the Veteran requested a hearing before the Board and was duly scheduled to testify in May 2013.  In a statement dated May 2013, the Veteran canceled the scheduled hearing and did not request that it be rescheduled.  The Board will therefore proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2013).

This matter was previously before the Board in November 2013, at which time the Veteran's claim of service connection for hearing loss was reopened and both issues currently on appeal were remanded for additional development.  Pursuant to the remand, the RO made efforts to obtain and associate with the Veteran's file records of his 1975 treatment at Martinez VA medical center (VAMC) and 1981 audiogram, provided an examination and obtained an opinion as to the etiology of the claimed disabilities, and readjudicated the claims on appeal.  Review of the record shows substantial compliance with the remand directives, and thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A hearing loss disability did not have onset during active service, was not caused by active service, and did not manifest to a compensable degree within one year of active service.

2.  Tinnitus did not have onset during active service and was not caused by active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in a November 2009 letter.

VA's duty to assist includes assisting a claimant in obtaining treatment records and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Pursuant to this duty, VA has associated with the Veteran's claims file his obtainable VA treatment records and non-VA treatment records.  The Board notes here that it received a negative response from Martinez VAMC concerning the availability of records documenting the Veteran's 1975 treatment for hearing loss and VA was informed by the Veteran that he cannot identify, and does not remember the contact information for, a physician who treated him in 1981.  Accordingly, the Board finds that VA does not have a duty to continue to assist the Veteran in obtaining these records.  See 38 U.S.C.A. § 5103A(b) (the Secretary shall make reasonable efforts to obtain relevant records that the claimant adequately identifies and authorizes the Secretary to obtain unless it is reasonably certain that such records do not exist).

Also pursuant to VA's duty to assist the Veteran, VA must provide an examination and obtain a medical opinion when necessary.  The Veteran was afforded examinations to evaluate his hearing in December 2009 and January 2014.  The Board finds that the January 2014 examination and accompanying opinions are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's hearing disabilities; provided sufficiently detailed descriptions of the present disabilities; and provided analysis to support her opinions concerning the etiology of the Veteran's hearing loss and tinnitus.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  Notably, however, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id.  

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as organic diseases of the nervous system.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2013); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2013).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).

In addition to considering medical evidence, VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b).

Here, the Veteran has contended that he did not have a hearing problem before service.  In his September 2009 claim for service connection for hearing loss and tinnitus, he asserted that the claimed disabilities developed as a result of his exposure to loud noise during combat.  In his February 2011 substantive appeal (Form 9), the Veteran further contended that he was exposed to loud noises such as mortar fire, machine gun fire, and grenade explosions.  He reported that, as a civilian, he worked in an office setting and was not exposed to noise.

The Veteran's STRs do not include complaints, diagnoses, or treatment of a hearing disability.  A May 1969 report of medical examination, which was recorded contemporaneous to the Veteran's separation from active service indicates that the Veteran's ears were normal at that time and documents the following pure tone thresholds, in decibels:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
15
15
15
Not recorded
15
LEFT
15
15
10
Not recorded
15

The reporting clinician documented audiometric test result thresholds at 500, 1000, 2000, and 4000 Hz that were no greater than 15, which indicates that the Veteran did not have impaired hearing, by VA standards, upon his separation from service.  Additionally, in May 1969, the Veteran executed a self-reported medical history in which he endorsed that he has had an eye condition, but also endorsed that he never had hearing loss nor has he had "ear, nose or throat trouble."  He endorsed that he did not have any illness or injury other than those already noted and certified that his endorsements were true and complete to the best of his knowledge.  Overall, there is no evidence in the STRs to indicate that the Veteran had a hearing disability that had onset during service.

With regard to postservice treatment, the record shows that the Veteran was examined by VA with regard to claims concerning dental and scarring issues in April 1970 and June 1970, respectively, but the evidence fails to show that he complained of hearing loss or was treated for hearing loss within one year of his August 1969 discharge from service.  The Veteran contended in a February 2014 statement that he was treated for hearing loss at Martinez VAMC in 1975.  As previously acknowledged, the record indicates that the results of a 1975 audiogram were not found.  However, review of the record reveals that records from this VAMC dated March 1974 to April 1977 have been associated with the Veteran's claims folder.  These records include a March 1975 note that the Veteran's past history did not include an ear problem and that he complained of right ear hearing loss at that time.  The Board finds that this evidence is against finding that the Veteran's hearing disabilities had onset during or within one year of service.

The Board has also considered the lay statements of record.  In a statement that was received by VA in January 1984, the Veteran's mother reported that she noticed that he had a hearing problem upon his return from service.  To the extent that this statement was been submitted to show that the Veteran has experienced hearing difficulty since service, the Board finds that it may reflect bias toward the Veteran because it is inconsistent with the other evidence of record.  Specifically, it is inconsistent with reports of examinations conducted in 1970 that show that he sought treatment for other medical conditions immediately following service, but did not seek treatment for any continuous ear-related problems.  Thus, the Board finds what is reflected by the totality of the evidence of record to be more probative with regard to the onset of the Veteran's claimed hearing disabilities.  See Buchanan, 451 F.3d at 1336 ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).

In December 2009, VA provided an audiological evaluation in which speech audiometry revealed speech recognition ability of 24 percent in the right ear and of 100 percent in the left ear.  The examination report indicates that pure tone thresholds, in decibels, were as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
70
60
35
50
55
LEFT
20
15
10
40
40

The examiner reported that the Veteran has moderate to severe sensorineural hearing loss in the right ear and normal to moderate sensorineural hearing loss in the left ear.  The examiner concluded that it is less likely than not that the Veteran's claimed tinnitus and hearing loss began with noise exposure during service, and explained that the Veteran's pattern of hearing loss is atypical of acoustic trauma.

In January 2014, this examiner reevaluated the Veteran and noted that the Veteran's hearing acuity was within normal limits, bilaterally, upon enlistment and separation.  Additionally, the examiner noted that there was no permanent positive threshold shift during service that was greater than normal measurement variability.  The examiner concluded that the absence of a significant threshold shift indicates that it is not at least as likely as not that the Veteran's hearing loss was caused by or a result of his service.  With regard to tinnitus, the examiner noted that the Veteran reported that his tinnitus had onset in the 1980s and concluded that it is at least as likely as not a symptom associated with his hearing loss, as tinnitus is known to be a symptom of hearing loss.

Because the examiner's conclusions were based upon her review of the Veteran's medical history and she offered supporting rationale, the Board finds the examiner's opinions adequate and probative with regard to whether the Veteran's claimed disabilities were caused or aggravated by his service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) ("[e]xamination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.").  Thus, while service connection is not precluded where hearing was within normal limits at separation from service, service connection must be established by submitting evidence of a causal relationship between service and the current disabilities, which, as per the examiner's opinion, does not exist.

With regard to a January 2010 VA treatment record in which a clinician notes that the Veteran's asymmetric hearing loss is most likely associated with acoustic trauma in the military, the Board finds that this statement does not constitute an adequate opinion, as the record shows that this opinion was offered without supporting rationale.  See id.  "[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board assigns little probative value to this opinion.

In May 2013, a non-VA clinician assessed the Veteran and noted that the Veteran was exposed to noise during service, that the Veteran's hearing loss "may" be related to exposure to loud environments, and that the clinician "suspect[ed]" that the likely etiology of the Veteran's hearing loss was acoustic trauma.  The Board finds that the clinician's opinions concerning the etiology of the Veteran's hearing loss are not adequate, as suspicions concerning causation and statements that there may be a relationship fall below VA's standard of establishing causation-that it is as least as likely as not that an in-service injury is the cause of the claimed disability.

Accordingly, the preponderance of evidence is against finding that the Veteran is entitled to direct service connection with regard to his hearing loss and tinnitus disabilities.  In addition, the Board finds that the chronic disease presumption does not apply because the evidence does not show that the Veteran's hearing loss manifested to a compensable degree within one year of his separation from active service or that the Veteran experienced related symptoms that continued from service until the present.

With regard to the Veteran's combat service in Vietnam, it is important to note that the purpose of the combat presumption is to liberalize the mode of proof for a veteran who, by virtue of his service in combat, may not have been able to seek treatment for a condition during service.  See generally Jensen v. Brown, 4 Vet. App. 304 (1993).  Here, there are records of the Veteran's combat injuries, and from his Vietnam service, (indicating the hardships of his service did not impede his ability to seek treatment during service) and these records make no mention of hearing loss.  In addition, loud noises are not unique to combat or military service, and do not always result in disability.  Furthermore, as indicated above, years passed before any hearing complaints were recorded and when they were, the Veteran gave a history of having had no ear problems, and at least one record shows the Veteran's hearing loss as reflected on audiogram in 2009 was atypical of acoustic trauma.  This overall picture does not permit a reasonable fact finder to conclude that a disability producing injury was incurred in combat service as to warrant the application of the combat presumption of service connection.

The Board has also considered whether service connection is warranted on a presumptive basis due to herbicide exposure, as the Veteran served in Vietnam, but finds that presumptive service connection is not warranted because hearing loss and tinnitus are not listed as diseases for which in-service onset due to herbicide exposure may be presumed.  See 38 C.F.R. §§ 3.307(a)(6), 3.307(e) (2013).

The Board also finds that secondary service connection is not warranted with regard to the Veteran's tinnitus, as it has been attributed to his nonservice-connected hearing loss.  See 38 C.F.R. § 3.310 (2013) (disability which is proximately due to or the result of a service-connected disease or injury shall be service connected).

The Board acknowledges the Veteran's contention that there is a causal relationship between his service and his claimed hearing disabilities, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his hearing loss and tinnitus.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson, 581 F.3d at 1316 (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether hearing loss and tinnitus that manifested many years after service, such as in this case, are due to or related to service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has hearing loss and tinnitus that had its onset during his active service, hearing loss that had its onset during an applicable presumptive period, or hearing loss and tinnitus that are otherwise related to his active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


